Citation Nr: 1132322	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  99-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to April 1968 and from September 1990 to May 1991. He also has periods of unverified service with the Air Force Reserve during the period between his active duty tours and in the period prior to August 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a heart disability.

In November 1999, the Veteran testified at a local hearing before a Decision Review Officer (DRO). A copy of the transcript is of record.  

In November 2000, April 2004, and October 2008 decisions, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Evidence of record does not show that the Veteran currently has a chronic heart disability that is related to his active service. 


CONCLUSION OF LAW

A chronic heart disability was not incurred in service or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a March 2002 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

Although the March 2002 notice was not issued before the April 1999 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in a December 2003 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an August 2006 letter sent to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

Although this notice was not issued before the April 1999 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in a March 2008 SSOC. See Prickett, 20 Vet. App. at 370. Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, private treatment records from January 1993 to February 1994, and a June 1999 personal statement from his wife.   

The Veteran was provided VA examinations in connection with his claims on appeal in December 2008 and March 2010. The VA examiners noted the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The March 2010 VA examiner also reviewed the Veteran's claims file. The Board notes that the March 2010 VA examination report is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also notes that the claim has been remanded twice for the purpose of obtaining records detailing the Veteran's service in the Air Force Reserve. In correspondence from November 2000 through August 2006, the RO directed no less than six letters to pertinent branches of service in an effort to comply with the duty to assist and the remand directives of the Board. While the RO has obtained pertinent service treatment records, the Veteran's personnel file, to include records showing the dates of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), has not been associated with the claims file. Given the efforts of the originating agency in obtaining the Veteran's records, it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile. 38 U.S.C.A. § 5103A (West Supp. 2010). 

Moreover, in the November 2000 and April 2004 decisions, the Board directed the RO to ask the Veteran to identify pertinent medical records and provide information regarding the nature and dates of his employment with the federal government. Letters were sent in February 2007 and May 2007 to effectuate this directive, but the Veteran has not submitted correspondence in this regard. So, the Board finds that no further development of such evidence is warranted. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street." If a claimant wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

In an October 1998 Application for Compensation and/or Pension, via a VA Form 21-526, the Veteran asserted that service connection is warranted for his claimed heart disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records from July 1964 to April 1968 reflects no complaints, treatment, or diagnosis for a heart disability. In fact, the Veteran marked "no" for having or ever had a history of palpitation, pounding heart, or heart trouble in a September 1965 report of medical history, and a March 1968 separation examination report revealed no heart abnormalities. 

Before the Veteran's next period of active service, his electrocardiogram (EKG) results were within normal limits as noted in September 1978, September 1982, and December 1986 examination reports. A December 1986 record reflects an abnormal EKG with sinus bradycardia and an incomplete right bundle branch block. The Veteran reported no medical defect on March 1987, August 1988, and August 1989 medical certificates. In June 1990, the Veteran complained of chest pain and cardiac arrhythmia. He was examined through use of a holter monitor for palpitations and the chest films revealed, in pertinent part, that his heart was unremarkable. The Veteran was assessed with premature atrial contraction (PAC) and premature ventricular contraction (PVC).

During the Veteran's next period of active service from September 1990 to May 1991, there was no evidence of a heart abnormality noted in a February 1991 examination report, but the Veteran marked "yes" for having or ever had a history for palpitation or pounding heart in the accompanying report of medical history. As a result, the Board does not find evidence of a chronic heart disability during either of the Veteran's periods of active duty.

Since separation from the Veteran's last period of active duty, the Board does not find evidence of a chronic heart disability. January 1993 service treatment records document the Veteran's report that while standing on an aircraft, his heart started rapidly beating, so he sought medical treatment. The extent of the injury/illness was noted as supraventricular tachycardia (SVT). The pre-hospital evaluation/care report noted the situation as acute, the Veteran's complaint of a rapid heartbeat since seven in the morning, and his history of premature supraventricular tachycardia (PSVT). The Veteran was diagnosed with an atrial flutter in the discharge/transport summary record. In a July 1993 private treatment statement, Dr. W. G. reported the Veteran "is fit and bodily able to participate in active military duty," and the Veteran marked "no" for having any medical problems in a September 1993 medical certificate.

Private treatment records from January 1993 to February 1994 with Dr. W. G. document the Veteran's complaints and treatment with regard to a claimed heart disability. In January 1993, the Veteran was assessed with prolonged atrial fibrillation and post SVT acoustic cardiograph (ACG) changes, rule out ischemia, and was admitted for overnight observation and treatment. Upon discharge two days later, the Veteran's final diagnoses were atrial fibrillation and noncomplex post-convertion ventricular ectopy. In January 1994, the Veteran was admitted to the hospital for recurrent SVT. The cardiac and peripheral vascular examinations were normal without SVT; however, the EKG showed a regular sinus rhythm (RSR) caught in between episodes of SVT. After a chest x-ray and physical examination, the Veteran was assessed with paroxysmal supraventricular tachycardia (PSVT) recurrent on Diltiazem and cardiomegaly questionable to left atrial appendage enlargement. The Veteran was discharged that same day and his final diagnoses were PSVT and chronically recurring SVT, atrial fibrillation, and premature atrial tachycardia. 

Later in January 1994, the Veteran complained of some vague, sharp lateral chest discomfort, which the physician noted as seemingly musculoskeletal, and the sense of his arrhythmia "wanting to start." The physician assessed the Veteran with apparent control of SVT and there was no evidence of edema, fatigue on the increased Cardizem, or difficulty with the digoxin. In February 1994, the Veteran was admitted for observation while he underwent a double blind randomized trial study of bidisomide treatment. His cardiac and chest examinations were unremarkable, EKG was normal, and was assessed with paroxysmal supraventricular tachycardia (PSVT). Upon discharge two days later, the Veteran's final diagnosis was SVT.   

In a June 1999 personal statement, the Veteran's wife reported, in pertinent part, there were times when the Veteran's heart would hurt and beat so fast to make her think it was going to pop out or that the Veteran was having a heart attack. She also noted that the Veteran was admitted to the hospital a few times due to his rapid heart rate, which could take approximately two to five hours to reach normal. 

At the November 1999 DRO hearing, the Veteran testified that he has an arrhythmic condition and does not know whether it is reflected in his records while he was on active duty or not, but noted that he did have problems during that time. When asked "was [his] heart condition aggravated while [he] was on military duty [or] did [he] have problems with [his] heart condition," the Veteran replied "[o]h no - no!" and had nothing further to say with regard to the claim on appeal.  

In April 1999, December 2008, and March 2010, the Veteran was afforded VA examinations in connection with his claim on appeal. At the April 1999 VA examination, he reported that he began to have sporadic episodes of his heart "pounding" with a very rapid heart rate with associated feelings of near syncope. After consultation with a cardiologist, he was diagnosed with intermittent atrial fibrillation. In 1990 or 1991, he was hospitalized for three days and diagnosed with an "arrhythmic condition," then in 1991 or 1992, the Veteran noted another prolonged episode of tachycardia which required hospitalization despite treatment with medications. For the past couple of years, he has not had any further episodes or palpitations with regard to cardiac origin and has not seen his cardiologist for about three years. He is currently physically active and does not experience shortness of breath at rest. The Veteran also denied having orthopnea, paroxysmal nocturnal dyspnea, or pedal edema.

Following the April 1999 examination, the examiner noted, in pertinent part, the Veteran's chest was clear to auscultation and the presence of a regular heart rate and rhythm without murmur. EKG results showed a normal sinus rhythm at 53 beats per minute and some nonspecific T-wave changes in the lateral leads. Based on the current examination and reliance on the Veteran's oral report of his medical history, the examiner diagnosed the Veteran with intermittent atrial fibrillation, which is currently well controlled with medications.

At the December 2008 VA examination, the Veteran reported that when he broke his leg in February 2008, he was found to have an atrial flutter. He was admitted for treatment at Ohio State University, where he underwent radiofrequency ablation (RFA) and has since been doing very well and taking acetylsalicylic acid (ASA or aspirin) and metoprolol. Following the examination, the examiner noted the Veteran's history of atrial flutter, status post successful RFA in February 2008. He opined that it is not as likely as not that the Veteran's atrial fibrillation is related to his military service. He further noted that since the Veteran entered service in 1964 at the age of 21, he cannot determine if the Veteran had atrial fibrillation or not at that time. 

Most recently at the March 2010 VA examination, the examiner noted review of the claims file and the Veteran's medical history, to include the June 1990 treatment record and EKG reports from September 1978, September 1982, December 1986, January 1993, and February 1996. The examiner determined that he did "not find any records that could associate [the Veteran's] life in the service with atrial arrhythmias, [nor could he] find any data related to a chronic cardiac condition." He explained that the Veteran's "atrial flutter [in 2008] was cured with RFA, and as such no sequelae is expected to be present from such pathology, unless it was present before the atrial flutter, and that was not the case. Actually by ablating atrial flutter very frequently a so called tachycardiac induced cardiomyopathy would regress to normal once heart rate and rhythm treated." 

The Board has the duty to assess the credibility and weight to be given to the evidence. See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein. In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000). In Nieves-Rodriguez, 22 Vet. App. at 302, the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case. Id. The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim." Id. at 303.

After review of the record, the Board finds that there is a lack of competent and probative evidence of record to show that the Veteran has or ever had a chronic heart disability since separation from his periods of active service. 


The Board finds that the March 2010 VA examination report, documents that the Veteran does not have a current chronic heart disability and service connection is not warranted. The examiner noted review of the Veteran's claims file, to include service treatment records and private treatment records, and opined that he could not find any records that could associate the Veteran's service with atrial arrhythmias or any data related to a chronic cardiac disorder. This examination report is based on the accurate facts shown in the record, provides a comprehensive and complete review of the entire evidence of record, and includes an adequate rationale for why the Veteran does not have a chronic heart disability.  The private treatment records discussed above do not show evidence of a diagnosis of a chronic heart disability which had its onset during service.  Again, the VA examiner indicated that a full review of the medical evidence, including the private treatment records, did not show a chronic cardiac disorder.  

The Veteran was informed in the March 2002 VCAA letter that he must have evidence of a current disability for his claimed heart disability. He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence. Since there is no competent and probative medical evidence of any current heart "disability," service connection cannot be granted. The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury. See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

The Board has carefully considered the Veteran's and his wife's personal statements with regard to the Veteran's claimed heart disability; however, although they are competent to describe symptoms observable to a lay person, they are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue. See Bostain v. West, 11 Vet. App. 124, 127 (1998). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for a heart disability. See Gilbert, 1 Vet. App. at 55.  


(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a heart disability is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


